OR|G|NAL

In the United States Court of Federal Claims

No. 16-870

(Filed: October 6, 2016)

 

 

)
LoUIs DIOR AMIR, )
)
Plaintiff, ) F"-ED
§ UCT ~ 6 2015
V.
U.S. coum OF
) FEDEHAL
THE UNITED sTATEs, ) CLA'MS
)
Defendant. )
)
ORDER

 

On September l, 2016, the court denied plaintift’s application to proceed in forma
pauperis in this case and instructed plaintiff to remit the full filing fee by October 3,
2016, E ECF No. 8. The court informed plaintiff that if such payment Was not
received timely, his complaint Would be dismissed pursuant to Rule 41(b) of the Rules of
the United States Court of Federal Claims (RCFC). I_d.

On September 15, 2016, the court received certain correspondence from plaintiff
dated September 9, 2016, Which included the following two documents:

[An] Opposition to the United States Motion for Enlargement of Time to
Respond to Plaintiff’s Complaint filed on August 29, 2016;

and,

[An] Objection and Rejection of Patricia Campbell-Smith’S Order Filed on
August 31, 2016 Directing the Clerk of Court’s Office to Strike Defendant’s
Motion for Enlargement of Time to Respond to Plaintiff’s Complaint ECF
No. 6 Filed August 29, 2016 Pursuant to Rule 46 of the Rules of the United
States Court of Federal Claims.

On September 19, 2016, the court directed the Clerk of Court to return these
documents to plaintiff unfiled because there is no provision in the court’s rules for their
filing. §§ EFC No. 9.

?[Jll U'-l?|] D|J|JE EDBLI EIEEE

On October 3, 2016, the court received the same correspondence from plaintiff In
addition, the court received a document from plaintiff styled:

[An] Objection and Rejection of the Clerk of Courts Constructive Refusal to
File the Plaintiff Louis Dior Amir’s Papers in Violation of Rule 5(d)(4) and
in Violation of the 5th Amendment’s Public Guaranteed Protection of Due
Process of Law Where on September 15, 2016, the Plaintiff Delivered by
Correspondence; L Objection and Rejection of Chief Judge Patricia
Campbell-Smith’s Order in Which She Found the Plaintiff’ s History of
Filing Frivolous, Repetitive, and Vexatious Actions Pursuant to Rule 46 of
the Rules of the United States Court of Federal Claims, g Objection and
Rejection of Patricia Campbell-Smith’s Order Filed on August 31, 2016
Directing the Clerk of Court’s Office to Strike Defendant’s Motion for
Enlargement of Time to Respond to Plaintiff's Complaint ECF No. 6 Filed
August 29, 2016 Pursuant to Rule 46 of the Rules of the United States Court
of Federal Claims; and § Opposition to the United States Motion for
Enlargement of Time to Plaintiff s Complaint Filed On August 29, 2016
Which Was Constructiver Refused Filing by the Clerk of Courts Pursuant
to Bad Faith Fraudulent Reasoning Which Stated ‘Because There is No
Provision in the Court’s Rules for Filing of These Items, the Clerk of Courts
is Directed to Retum these Items to Plaintiff Unfiled’, Where in Fact There
are Provision in the Rules of the United States Court of Federal Claims for
the Two Objections Pursuant to Rule 46 of the Rules of the United States
Court of Federal Claims and the Opposition to the United States Motion
Pursuant to Rule 7(b) of the Rules of the United States Court of Federal
Claims.

This document is dated September 26, 2016.

With no provision for the filing of these documents, the court treats them as it did
in its September 19, 2016 Order. The Clerk of Court again is directed to RETURN these

items to plaintiff unfiled.

Further, because plaintiff has not remitted the filing fee in a timely matter as
ordered, the case is DISMISSED WITHOUT PREJUDICE. The Clerk of Court is

directed to enter judgment accordingly.

With the dismissal of this case, the court finds plaintiffs correspondence dated
September 26, 2016 is MOOT. Accordingly, the Clerk of Court is directed to RETURN
this item to plaintiff unfiled.

IT IS SO ORDERED.

    

ChiefJudge